         Case 1:20-cv-07539-PAE-SLC Document 7 Filed 11/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------
                                                                        X
                                                                        :
HUGO ANTONI GARCIA,                                                     :
                                             Plaintiff,                 :
                           -v-                                          :    20 Civ. 7539 (PAE) (SLC)
                                                                        :
COMMISSIONER OF SOCIAL SECURITY,                                        :      OPINION & ORDER
                                                                        :
                                             Defendant.                 :
                                                                        :
------------------------------------------------------------------------X

PAUL A. ENGELMAYER, District Judge:

         Currently pending is a motion by pro se plaintiff Hugo Antonio Garcia to proceed in

forma pauperis in his action against the Commissioner of Social Security seeking review of the

Commissioner’s denial of Garcia’s claim for Disability Insurance Benefits under the Social

Security Act (the “Act”), 42 U.S.C. § 423 et seq. Dkts. 1–2. Before the Court is the October 16,

2020 Report and Recommendation of the Hon. Sarah L. Cave, United States Magistrate Judge,

recommending that the Court grant the plaintiff’s motion to proceed in forma pauperis. Dkt. at 6

(“Report”). For the following reasons, the Court adopts this recommendation.

                                                 DISCUSSION

         In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection has

been made, a district court need only satisfy itself that there is no clear error on the face of the

record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y.

Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4
        Case 1:20-cv-07539-PAE-SLC Document 7 Filed 11/02/20 Page 2 of 2




(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       As no party has submitted objections to the Report, review for clear error is appropriate.

Careful review of Judge Cave’s well-reasoned Report reveals no facial error in its conclusions;

the Report is therefore adopted in its entirety. Because the Report explicitly states that “failure

to object within fourteen (14) days will result in a waiver of objections and will preclude

appellate review,” Report at 3, the parties’ failure to object operates as a waiver of appellate

review. See Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008) (citing Small v. Sec’y of

Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam)).

                                          CONCLUSION

       For the foregoing reasons, the Court grants the plaintiff’s motion to proceed in forma

pauperis. The Court respectfully directs the Clerk to mail a copy of this decision to plaintiff at

the address on file.



       SO ORDERED.
                                                               PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: November 2, 2020
       New York, New York




                                                  2
